Name: 88/257/EEC: Commission Decision of 30 March 1988 approving the provisions for the implementation in Belgium of Council Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  Europe;  social protection;  marketing
 Date Published: 1988-04-27

 Avis juridique important|31988D025788/257/EEC: Commission Decision of 30 March 1988 approving the provisions for the implementation in Belgium of Council Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance (Only the French and Dutch texts are authentic) Official Journal L 106 , 27/04/1988 P. 0047 - 0047*****COMMISSION DECISION of 30 March 1988 approving the provisions for the implementation in Belgium of Council Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance (Only the French and Dutch texts are authentic) (88/257/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2990/82 of 9 November 1982 on the sale of butter at reduced prices to persons receiving social assistance (1), as amended by Regulation (EEC) No 778/87 (2), and in particular Article 3a (2) thereof, Whereas Article 3a of Regulation (EEC) No 2990/82 provides for notification by the Member States concerned of national provisions which they contemplate adopting for the abovementioned Regulation and the approval or possible amendment thereof by the Commission; Whereas the draft forwarded by Belgium on 8 January 1988 implementing Regulation (EEC) No 2990/82 for 1988 should be approved subject to certain conditions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 The national provisions for the implementation in Belgium of Regulation (EEC) No 2990/82 for 1988 are hereby approved provided that on-the-spot checks are conducted relating in particular to: - quantities purchased and quantities distributed, - the register of recipients, with a view to checking that it is kept up to date at all times, - the price paid by the recipients. Article 2 This Decision is addressed to the Kingdom fo Belgium. Done at Brussels, 30 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 314, 10. 11. 1982, p. 26. (2) OJ No L 78, 23. 3. 1987, p. 12.